DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Kang, Reg. No. 46,423 on 07/21/2022.
Claims amended as follow:
Claims 1-16, 18-20 remain unchanged filed on 12/06/2019.
Claim 17 (currently amended) A non-transitory computer-readable medium on which is stored computer-readable instructions that when executed by a processor, cause the processor to: 
access data about an environment of an agent; 
identify a first actor and a second actor within the environment;  482000.0114US1/407734-US-NP 
determine a second order predicted action of the first actor; 
determine a second order predicted action of the second actor, a first order predicted action of the first actor being used as a factor in determining the second order predicted action of the second actor and a first order predicted action of the second actor being used as a factor in determining the second order predicted action of the first actor; 
determine, using the second order predicted action of the first actor and the second order predicted action of the second actor as factors, an action that the agent is to perform; and 
cause the agent to perform the determined action.

Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to an apparatus may include a processor and a memory on which is stored machine readable instructions that may cause the processor to access data about an environment of an agent, identify an actor in the environment, and access candidate models, in which each of the candidate models may predict a certain action of the identified actor. Each independent claim identifies the uniquely distinct features:
Regarding claim 1, an apparatus comprising: 
a processor; and 
a memory on which is stored machine readable instructions that cause the processor to: 
access data about an environment of an agent; identify an actor in the environment; access candidate models, wherein each of the candidate models predicts a certain action of the identified actor; 
apply a selected candidate model of the accessed candidate models on the accessed data to determine a predicted action of the identified actor; 
implement a recursive reinforcement learning model using the predicted action of the identified actor to determine an action that the agent is to perform; and
cause the agent to perform the determined action.

The closest prior art, Van Seijen et al. (US 2018/0165603 A1) in view of Crabtree et al. (US 2018/0300598 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Van Seijen et al. (US 2018/0165603 A1) discloses machine learning techniques, including decomposing single-agent reinforcement learning problems into simpler problems addressed by multiple agents. Actions proposed by the multiple agents are then aggregated using an aggregator, which selects an action to take with respect to an environment.
	Crabtree et al. (US 2018/0300598 A1) discloses a system and methods for generating learning agents in simulated environments, comprising an agent creation engine, simulated environment server, network, an agent server, and machine learning techniques applied in stochastic environments, with the goal of producing modular and rapidly-deployable machine-learning capable agent specifications for use in simulated environments, for a variety of simulation purposes including economic simulations and biological agent simulations.
However, Van Seijen et al. (US 2018/0165603 A1) in view of Crabtree et al. (US 2018/0300598 A1) do not specifically disclose “apply a selected candidate model of the accessed candidate models on the accessed data to determine a predicted action of the identified actor; implement a recursive reinforcement learning model using the predicted action of the identified actor to determine an action that the agent is to perform; and cause the agent to perform the determined action”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 10, 17 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10, 17 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, 11-16, 18-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672